Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
FFJ Inc. d/b/a Dellwood Market,
and
Fuad Ali d/b/a Dellwood Market,
Respondents.

Docket No. C-14-656
FDA Docket No. FDA-2014-H-0185

Decision No. CR3191

Date: April 4, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) dated February
7, 2014, with the Departmental Appeals Board, Civil Remedies Division (CRD) and the
Food and Drug Administration’s (FDA) Division of Dockets Management. CTP alleged
that FFJ Inc. d/b/a Dellwood Market (FFJ Inc.) and Fuad Ali d/b/a Dellwood Market
(Fuad Ali) violated the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s
implementing regulations. CTP previously initiated a civil money penalty action against
FFJ Inc. when it filed a Complaint on May 3, 2013 (CRD Docket Number C-13-719,
FDA-2013-H-0517). That case ended when an administrative law judge issued an Initial
Decision and Default Judgment imposing a civil money penalty in the amount of $500
2
against FFJ Inc. Fuad Ali was not named as a respondent in the May 3, 2013 Complaint
and was not personally subject to the $500 civil money penalty. CTP now seeks to
impose a $5,000 civil money penalty against FFJ Inc. and Fuad Ali. For the reasons
stated below, I impose a $5,000 civil money penalty against Respondent FFJ Inc.;
however, I dismiss, without prejudice, the February 7, 2014 Complaint against Fuad Ali.

I. Background and Factual Allegations set forth in the February 7, 2014 Complaint

On September 6, 2012, “CTP issued a Warning letter to Dellwood Market . . . citing a
violation [of 21 C.F.R. pt. 1140] on June 28, 2012, and stating that failure to correct the
violations may result in a civil money penalty action, or other regulatory action by FDA.”
On May 3, 2013, CTP filed a Complaint alleging that FFJ Inc. committed two additional
violations of 21 C.F.R. pt. 1140 on January 14, 2013. This cause of action concluded
when an administrative law judge entered default judgment against FFJ Inc. and ordered
it to pay a $500 civil money penalty. February 7, 2014 Complaint J 10-11; FFJ Inc.
d/b/a Dellwood Market, DAB CR2832, at 2-3 (2013).!

During a subsequent inspection, FDA-commissioned inspectors documented the
following at Respondents’ establishment:

[A] person younger than 18 years of age was able to purchase a package of
Decade Red Box cigarettes on August 28, 2013, at approximately 7:14 PM;
and . . . the minor’s identification was not verified before the sale, as
detailed above, on August 28, 2013, at approximately 7:14 PM.

February 7, 2014 Complaint § 1.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served FFJ Inc. with the February 7,
2014 Complaint on February 12, 2014, via United Parcel Service. CTP alleged that both
FFJ Inc. and Fuad Ali owned Dellwood Market and, based on the August 28, 2013
inspection, charged both Respondents with violating 21 C.F.R. § 1140.14(a) (sale of
tobacco products to a minor) and 21 C.F.R. § 1140.14(b)(1) (failure to verify the age of a
person purchasing tobacco products by means of photographic identification containing
the bearer’s date of birth). CTP asked the CRD to impose a $5,000 civil money penalty
based on a total of five alleged violations of the regulations in a 36-month period.
February 7, 2014 Complaint {ff 1, 3, 10, 13.

' Administrative decisions and rulings cited in this decision are accessible on the internet
at: http://www.hhs.gov/dab/decisions/index.html.
3
The February 7, 2014 Complaint provided detailed instructions related to filing an answer
and requesting an extension of time to file an answer, and stated that failure to file an
answer could result in the imposition of a civil money penalty against Respondents.
February 7, 2014 Complaint §§j 14-22. Further, CRD sent FFJ Inc. an Initial Order
informing FFJ Inc. of the requirement to file an answer to avoid a default judgment.
CRD sent a form answer along with the Initial Order that FFJ Inc. could fill out and file
with CRD. Neither Respondent filed an answer or requested an extension of time within
the 30-day time period prescribed in 21 C.F.R. § 17.9.

II. Analysis

In order to initiate a civil money penalty action, CTP must “serv[e] on the respondent(s) a
complaint... .” 21 C.F.R. § 17.5(a). If service of the complaint has been properly
effected under the regulations and if a respondent does not file an answer within 30 days
of service of the complaint, then:

[T]he presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:
(1) The maximum amount of penalties provided for by law for the
violations alleged; or
(2) The amount asked for in the complaint, whichever amount is smaller.

21 C.F.R. § 17.11(a). The regulations require that proof of service include “the name and
address of the person on whom the complaint was served, and the manner and date of
service....” 21 C.F.R. § 17.7(b). A failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

CTP submitted proof that it served the February 7, 2014 Complaint on FFJ Inc. via
United Parcel Service on February 12, 2014. This method of service is permissible. See
21 C.F.R. § 17.7(b)(2). Therefore, it appropriate for me to adjudicate CTP’s charges
against FFJ Inc.

Accepting the facts alleged in the February 7, 2014 Complaint as true, I conclude that
those facts establish that FFJ Inc. is liable under the Act. See 21 U.S.C. §§ 333(f)(9),
387c(a)(7)(B), 387£(d); 21 C.F.R. §§ 1140.1(b), 1140.14. I further conclude that CTP’s
request to impose a $5,000 civil money penalty against FFJ Inc. is permissible based on
the three previously adjudicated violations (see FF J, DAB CR2832 at 2-3), and the two
violations established in this case, which all occurred within 36 months. See 21 C.F.R.
§ 17.2.
4
In regard to Fuad Ali, CTP submitted no proof that it served the February 7, 2014
Complaint on him. CTP only submitted one receipt from the United Parcel Service,
which indicated that CTP addressed the complaint to FFJ Inc. Similarly, CTP’s cover
letter to the February 7, 2014 Complaint was only addressed to FFJ Inc. and not Fuad Ali.
Therefore, the receipt that CTP submitted from the United Parcel Service is insufficient
to prove service on Fuad Ali. 21 C.F.R. § 17.7(b); see also 21 C.F.R. § 17.5(a)
(indicating that CTP must “‘serv[e] on the respondent(s) a complaint . . .”). Because there
is no proof that CTP served Fuad Ali with the February 7, 2014 Complaint, Fuad Ali has
not failed to timely file an answer. See 21 C.F.R. § 17.9(a). Therefore, I cannot issue an
initial decision and default judgment against Fuad Ali. See 21 C.F.R. § 17.11 (a).
Further, because CTP failed to effectuate service on Fuad Ali within a reasonable time, I
will dismiss, without prejudice, the February 7, 2014 Complaint as it relates to Fuad Ali.

Even if service of the February 7, 2014 Complaint had been properly effectuated, I would
have dismissed the Complaint against Fuad Ali because CTP failed to properly warn
Fuad Ali before seeking to impose a civil money penalty against him.

There are two different civil money penalty structures applied to tobacco retailers who
violate the Act. 21 C.F.R. § 17.2. The regulations separate tobacco retailers into two
categories, retailers with approved training programs and retailers without approved
training programs. Jd. However, in the absence of regulations concerning approved
training programs, CTP has adopted the practice of treating every tobacco retailer as if
they have an approved training program. Chambers Drive Inc., d/b/a Dynasty Deli Quick
Stop, ALJ Ruling 2012-3, at 2 n.3 (HHS CRD August 23, 2012); see also Complaint

§ 12. When a tobacco retailer with an approved training program commits its initial
violation of the regulations promulgated at 21 C.F.R. pt. 1140, CTP:

must give the retailer “timely and effective notice” of each
alleged violation before it conducts a follow-up compliance
check; it must also give notice of all previous violations
before it can charge the retailer. TCA § 103(q)(1)(B), (D); 21
U.S.C. § 333 (Guidance); see also CTP Ex. 1 at 6 (Goldman
Dec. § 12). Consistent with these requirements, the FDA
sends the retailer a warning letter the first time it finds a
violation. That letter lists the alleged violations, warns of
future inspections, and explains the consequences of future
violations.

Chambers Drive, ALJ Ruling 2012-3, at 2. Therefore, a civil money penalty can only be
imposed after issuance of the warning and an additional violation of the regulations by
the retailer with an approved training program. See 21 C.F.R. § 17.2.
5
In the present matter, CTP did not allege that it provided Fuad Ali a warning prior to his
alleged August 28, 2013 violation of 21 C.F.R. pt. 1140. See February 7, 2014
Complaint §§ 1-10. Although in the February 7, 2014 Complaint CTP alleged that Fuad
Ali owned Dellwood Market along with FFJ Inc., CTP made no such allegation in the
May 3, 2013 Complaint. February 7, 2014 Complaint {fj 10-11; FF, DAB CR2832, at
2-3. Therefore, I conclude that the record before me does not justify imposing a civil
money penalty against Fuad Ali.

III. Conclusion

Based on the foregoing, I direct FFJ Inc. to pay a civil money penalty in the amount of
$5,000. Further, I dismiss, without prejudice, the February 7, 2014 Complaint as it
relates to Fuad Ali. This initial decision becomes final and binding upon both parties 30
days after the date of its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

